Case 2:20-cv-00180-JLB-MRM Document 29-11 Filed 05/18/20 Page 1 of 6 PageID 441




                EXHIBIT 11
  Case 2:20-cv-00180-JLB-MRM Document 29-11 Filed 05/18/20 Page 2 of 6 PageID 442




Linda Fairstein Discusses Her book and the New York Jogger Muggings
Imus in the Morning [Fox News] (USA) - June 20, 2014
Author/Byline: Bernard McGuirk, Don Imus, Jo Ling Kent, Maria Bartiromo, Connell McShane, Warner Wolf, Ashley Webster, Lou Rufino,
Dagen McDowell, Michael Gunzelman, Tom Bowman, Carley Shimkus, Lori Rothman
Section: News; Business
JO LING KENT, FOX BUSINESS: Good morning, I'm Jo Ling Kent. The battle for Alstom continues to heat up as Siemens and Mitsubishi
Heavy Industries raised their offer to challenge a revised proposal from General Electric.

The French government has said it will veto any deal that does not protect French jobs and control over its strategic operations.

Meanwhile, French President Francois Hollande is due to meet today with GE CEO Jeffrey Immelt and the heads of Siemens and
Mitsubishi to discuss their new offers.

GE has revised its multibillion dollar bid for Alstom's energy business to give the French more control but Alstom will get less cash.

Siemens and Mitsubishi meanwhile have simplified the structure of their offer and raised the cash component by more than $1.5 billion.

Alstom's board is due to meet to discuss the rival proposals on Monday. And interest in the pharmaceutical sector continues to heat up,
the U.K. drug maker Shire has rejected more than $46 billion offer from AbbVie of the U.S.

Shire turned down the offer saying it fundamentally undervalued the company and its prospects as a leader in rare diseases and specialty
market.

AbbVie was spun off from other labs early last year. And Sprint is making progress in lining up financing for its proposed purchase of T-
Mobile U.S.

Sources are telling "Reuters", Sprint is working with eight banks on the deal which will combine the third and fourth biggest U.S. mobile
carriers.

The debt package is set to top $40 billion. The list of banks include JPMorgan Chase, Goldman Sachs, Deutsche Bank, Bank of America
and Citigroup.

And people familiar with the matter say a merger could be announced as early as August. Sprint and T-Mobile and the banks are not
commenting officially.

But T-Mobile CEO John Legere told me on Wednesday he is pro-consolidation. And checking the markets right now, Asian markets
finished out the week with a mixed session, Hong Kong and Shanghai close in the green, the Kospi down 1.2 percent.

And over in Europe, stocks are higher adding to what will be weekly gains following the Fed's commitment on keeping those rates low.

Here in the U.S., Futures are a little higher. And a familiar name in casual dining is out with disappointing earnings. Ashley Webster is in
our newsroom with the details. Ashley, what have you got?

ASHLEY WEBSTER, FOX BUSINESS: Yes, good morning, Jo. Shares of Darden Restaurants are sharply lower in pre-market trading
after the company's fourth quarter profit tumbled 35 percent from last year.

Sales of Darden's flagship Olive Garden Restaurant chain fell 3.5 percent. Darden made 65 cents a share, that is sharply below
expectations.

The company says write-downs and the cost savings plan hurt results by about 19 cents a share, revenue of $2.32 billion also coming up
short.

Darden is in the process of selling its struggling Red Lobster chain to private equity firm Golden Gate Capital for $2.1 billion, Jo.

KENT: Ashley, thanks so much. We're also watching shares of a tech bellwether, fill us in on what you're talking about here.

WEBSTER: Yes, we're talking about Oracle which offered its fourth quarter results missed expectations.

The software giant reporting an adjusted profit of 92 cents a share, that's 3 cents below the estimate, revenue rising though 3 percent
from a year ago to $11.3 billion, but also missing the forecast.
   Case 2:20-cv-00180-JLB-MRM Document 29-11 Filed 05/18/20 Page 3 of 6 PageID 443


JO LING KENT, FOX BUSINESS CORRESPONDENT: Good morning, I am Jo Ling Kent. Shares of Oracle are lower in the pre-market
after the company's fourth- quarter results missed expectation. The software giant reported an adjusted profit of $0.92 a share, $0.03
below the estimate. Revenue rose 3 percent from year ago to $11.3 billion, that also missed the forecast. Now Oracle has been shifting its
focus to cloud service in an effort to capitalize on the growing use of those web-based programs.

Sprint is making progress in lining up financing for its proposed purchase of T-Mobile U.S. Sources tell Reuters Sprint are working with
eight banks on the deal, which would combine the third and fourth biggest U.S. mobile carriers. The debt package is said to top $40
billion. The banks include JP Morgan Chase, Goldman Sachs, Deutsche Bank, Bank of America and Citigroup. People familiar with the
matter say the merger could be announced in August. Sprint, T-mobile I and the banks are not commenting officially. But T-mobile CEO
John Legere told me in an interview on Wednesday he is for the consolidation.

Interest in the pharmaceutical sector continues to heat up. The UK drug- maker Shire has rejected a more than $46 billion offer from
Abbvie of the U.S. Shire turned down offers saying it fundamentally undervalued Shire and its prospect as a leader in rare diseases and
specialty markets. Abbvie was spun off from Abbott labs early last year. And we are checking futures for you, right now they are pointing
to a higher open across the board. IMUS IN THE MORNING continues right now on Fox Business, giving you the power to prosper.

IMUS: That was a long two minutes. Right now you are looking at the bloomer trailer. See that door their, that's the door the I-man goes
in. I opened that and I have a screen door there and I'm lying on the couch in my bloomer trailer watching the World Cup, line on
MyPillow, drinking some espresso. That's the horse barn there. The names of all of the original 810 investors here at the Imus cattle
ranch for kids with cancer, kids are coming Monday.

People on the IMUS IN THE MORNING program who will appear other places in the next day or two. Dagen McDowell will be on Redeye
on the Fox News Channel. Deirdre Imus will be on A Healthy You and Carol Alt tomorrow. That will be at four on the Fox News Channel.
On Sunday Deirdre and Carol Alt. Bernard McGuirk will be on O'Reilly tonight at 8:00 p.m. Check all of that out. Linda Fairstein has
written a number of New York times best- selling novels and she was at one time the sex crimes district attorney for the city of New York
and held that position for well over 20 years. Her new book is entitled, "Terminal City" and she joins us now. Please look into the program
Linda Fairstein. Good morning Ms. Fairstein.

LINDA FAIRSTEIN, AUTHOR: Good morning Mr. Imus.

IMUS: How are you doing, baby?

FAIRSTEIN: I'm doing well, except you are not here with me.

IMUS: Who is the mayor of the mole people?

FAIRSTEIN: It's a character in the book. The book is set in Grand Central Terminal in the area around it, which I never knew till I did my
research where it planned to be an underground city, where you could get from your fancy train, when they were fancy, to your hotel, to
the L club, places like that. And now unfortunately those train tunnels, many of them empty are populated by a lot of homeless and they
are actually is an official mayor of the unofficial underground tunnel population.

IMUS: The mole people are who now?

FAIRSTEIN: So, there's an entire colony, very sad to say, of people live - they are homeless, but they are usually mentally ill, very drug
involved-

IMUS: No different than the people above ground.

FAIRSTEIN: Exactly. These are the ones that don't want help and don't want to live in a shelter, so they have carved out apartments
really for referred to as condos within the community in the infrastructure underneath the streets of New York. So Grand Central has great
access because of all the tunnels, to miles and miles of cement wall into which many of these people live. In my research walking on the
tracks guided by people with hardhats and someone who took me through some of the tunnels, you actually meet people and they are
referred to as mole people because like moles they live underground and they're not like the rest of us.

IMUS: Do they ever come above ground?

FAIRSTEIN: Some of the population chooses never too, and there are guys called runners who are the ones who come up the stairs
sometimes to get food to bring back to other people. Some of them just don't ever want to be a aboveground.

IMUS: Before we talk about the book, "Terminal City", back in, was it 1990 that the central park jogger, these five people-- tell me about
case.

FAIRSTEIN: So in 1989, April 19th, a period of great unrest in the city, a group of 39 young men gathered to going to the park to beat
people up. That was the reason they went to the park. The five your talking not today were part of that group, by their own statement and
by the statements of many others who were with them. Many people forget there were seven people beside the jogger who were badly
   Case 2:20-cv-00180-JLB-MRM Document 29-11 Filed 05/18/20 Page 4 of 6 PageID 444


injured that night who were attacked. Some of them escaped injury, but a school teacher, a male school teacher who was jogging also
was hit over the head with a lead pipe and had serious skull fracture and injuries. So, there were seven other people attacked and some
of these five were caught, and one in particular was caught inside central park, so they were there. They were participating in other
attacks. They were convicted, not only of those attacked, but convicted in 1990 of also participating in the attack on the jogger -

IMUS: What evidence did they have that it was these five guys?

FAIRSTEIN: The trial team who worked with me in the DA's office had other evidence, so there were the statements that these five made.
There were civilians to whom they made statements. There's physical evidence. One of these five was caught in the park before he ever
had an opportunity to leave and had semen, grass stains on his clothing, and so there was that kind of circumstantial evidence. In
addition there was evidence that there was DNA not belonging to any of these five. Two juries heard the prosecution team, the police
knew that there was someone else that participated. This is not a DNA exoneration, so this case was fought by the city, the civil lawsuit
for 12 years under the last mayor, with a strong corporation counsel and a great team of lawyers who said there was more than a
probable cause and no wrongdoing by police and prosecutors. There's a new mayor. He made a pledge during his campaign he was
going to settle this case without knowing any more facts than what were in a film. I just think the record should be unsealed. I think I know
what happened. I can live with what happened very comfortably. What I would like is for an unsealing of all the records that have been
sealed for 12 years and let academics and journalists put the record before the public.

IMUS: What you think happened?

FAIRSTEIN: I think that these men were participants in the attack on the jogger as charged.

IMUS: Even though the city has now made a $40 million settlement with them?

FAIRSTEIN: Yes, sir. Yes.

IMUS: Jesus. Well, we will see I guess.

FAIRSTEIN: I will be happy to come back and talk about it. There is a lot of misinformation, I would love it to be opened up. And someday
we will have another conversation about it.

IMUS: How do these books that you write do? They must do pretty well, right?

FAIRSTEIN: They do pretty well, thanks to you. I get on your show and people pay attention.

IMUS: I have never read one of them, you know?

FAIRSTEIN: I know. I know you haven't and you are probably not missing much. But for people who like crime fiction --

IMUS: I don't think that is true. People must like them.

FAIRSTEIN: People do, but you have to like crime fiction. Hey are murder mysteries. They are fun, I think fun, because I use New York
City landmarks like Grand Central in this book. So, it's a place people know and see from the outside, but I take them in behind-the-
scenes. There are hidden sub basements and staircase that aren't on blue prints. Hitler tried to sabotage Grand Central during the war
and get into these sub basements because he knew he could stop the troop movement on the east coast if he could only get spies inside,
so there is just endless interesting stuff there. It was grace place to set a murder mystery.

IMUS: It would be fun no matter where you are, lying on the beach, got to live like in a pina colada song, to read this book.

FAIRSTEIN: The more pina colada's, the better the book is.

IMUS: Well-- who were you having lunch with when he ran into Bill Clinton?

FAIRSTEIN: I was having lunch with out great friend Esther Newberg. Lobster, and --

IMUS: Tell me what happened than.

FAIRSTEIN: Lesley Stahl. There were eight of us at lunch and the president walked in and I had shamefully displayed the book all over
the table, everyone got a copy of the book, so it was sitting up prominently and I do know the former president and he saw us, and came
over, and he has read all of my books and he's a great reader. He really likes crime fiction, and he said to my group of friends, half of
what I know about New York City I learned from Linda's books. He likes the history in them, so that was not a bad catch either.

IMUS: Did lobster Newberg say anything rude to him?

FAIRSTEIN: Yes, of course. Just like lobster.
    Case 2:20-cv-00180-JLB-MRM Document 29-11 Filed 05/18/20 Page 5 of 6 PageID 445


IMUS: What did she say?

FAIRSTEIN: She immediately told him he had the wrong book agent and that she was a much better book agent and she was my agent.
And Lynn Sherr was also at the table with her book about Sally Ride and so Esther immediately took the president on.

IMUS: Back to the plot of "Terminal City", what happens?

FAIRSTEIN: So, the first body, not a spoiler, but the first body and page one is found in the Waldorf Towers at the Waldorf-Astoria Hotel.
There was a connection between the Waldorf and Grand Central Terminal that I never knew despite my entire life in the city. The book is
called "Terminal City" because when Grand Central was built a century ago it was conceived as a place where there would be an
underground connection to the Biltmore hotel, the Roosevelt , the Commodore hotels and ultimately to the Waldorf. Beneath the Waldorf,
as you may know from history, there still sits today the armored railroad train, the armored railroad car that was President Roosevelt. The
reason they keep that siding open at the Waldorf, every president since Woodrow Wilson has stayed at though Waldorf. Which I thought
was just because of proximity to the U.N. or something. But, it's in case there is an attack from above ground, like 9/11, there is a private
train for the president that can get him out of town underground without being exposed to the street. So there is just more going on below
the surface than above. And elegant places like the Waldorf have these problems also.

IMUS: Fourteen minutes till the hour. Back to the central park jogger case for a second. You were the sex crimes DA when this
happened?

FAIRSTEIN: Yes. I didn't try the case but a pair of wonderful lawyers on my team did.

IMUS: You said earlier in our conversation this morning that you would be happy to come back and talk about it, which I would infer from
that, that you think the case was not over in spite of the city making this $40 million settlement.

FAIRSTEIN: Yes. I think it's not over. You probably got this coverage from the times this morning. Coincident lead today in the Wall Street
Journal, apparently by a writer that did not know the sentiment was imminent, there's a story in which he interviews two of the physicians
who originally examined the jogger in the emergency room when her life was in danger, who say this attack doesn't appear-- did not
appear at the time to have been committed by one person because the injuries suggest more than one participant. And there are many
specifics about that including the variety of finger and hand prints on the joggers legs and thighs, that are more than one persons. And
that are consistent with the statements they originally made about having held her down while other people attacked her.

IMUS: I wonder why the current mayor-- with his motivation for settling this? Other than he said he was going to.

FAIRSTEIN: Well he said he was going to, and he made a campaign promise without knowing anything about the case, and I don't have a
problem, there are risks in any litigation. We stood by this for 12 years and I would've liked to have had a public trial and all this
information so people could make up their minds. What I was against was when the mayor said, without knowing the facts, I'm going to
make a pledge to settle it. He was low in the polls and obviously looking for a way to boost himself and I think this got him some attention.
If he had said I'm going to look into what the facts are and determine what a fair settlement would be, whether I should settle-

IMUS: So pandering to the electorates wouldn't you say?

FAIRSTEIN: I think that is fair. Yes, I think that is absolutely right.

IMUS: Always nice to see you. Every time I go to Permola(PH) I sit at the table where they have all of your pictures hanging on the wall-

FAIRSTEIN: I put them in every book. My character has to eat somewhere so she eats there. Good Restaurant.

IMUS: Pretty good restaurant. You are one of my favorite people. Thank you for appearing on the program.

FAIRSTEIN: Thanks for having me. Really nice to see you.

IMUS: Linda Fairstein, buy her book, "Terminal City". Lay on a beach and read it. Get a lip lock on a pina colada, oh man, you would be
living the dream. Come on, do this.

IMUS IN THE MORNING

(COMMERCIAL BREAK)

KENT: Good morning, once again, shares of Darden Restaurants are sharply lower in the pre-market after the companies fourth quarter
profits tumbled 35 percent last year. Sales of Darden's flagship Olive Garden restaurant chain fell 31/2 percent. Darden made $0.65 a
shares, but that was still sharply below expectations. The company says that write downs and cost savings planned hurt results by about
$0.19 a share. Revenue of $3.32 billion also came up short. We were minutes away from the Opening Bell with Maria Bartiromo. Here is a
preview.
             Case 2:20-cv-00180-JLB-MRM Document 29-11 Filed 05/18/20 Page 6 of 6 PageID 446




MARIA BARTIROMO, HOST, OPENING BELL: Thanks, Jo. At the top of the hour on OPENING BELL, Bank of America's Brian Moynihan
wants an audience with attorney general Eric Holder. More calls for Iraq's embattled prime minister to step down. And Carl Icahn is
demanding that Family Dollar be put up for sale immediately. Plus Eli Lilly CEO John Lechleiter talks to me in an exclusive about
consolidation in the industry. Join me with lots more to come on OPENING BELL. back to you Jo.

KENT: Thanks Maria. IMUS IN THE MORNING continues right now.

IMUS: It's coming up on five till the hour. I noticed on the Fox Business network, "bigfoot", we put up a bunch of photographs of people
who might be on "Might be Elvis", but that panel has been parred down as well.

CONNELL MCSHANE, HOST, IMUS IN THE MORNING: What happened?

IMUS: We fired Rob, that's the first person we fired. I think it is just now, I think it's just Trevor, Dagen, Lou, and I forget who the other
person is. Doesn't anybody remember?

MCGUIRK: Gunz.

MCSHANE: Warner.

IMUS: Warner is not on it.

WARNER WOLF, FOX BUSINESS CORRESPONDENT: No.

MCSHANE: : Warner's five favorite songs.

IMUS: "Vinnie from Queens" starts slow, but it's good. That's next, five minutes till the hour.

Imus, Imus, IMUS IN THE MORNING

(BEST OF IMUS IN THE MORNING - IMUS AND DEIRDRE TALK ABOUT MALE DOMINANCE)

(BEST OF IMUS IN THE MORNING - BERNIE BRIEFING ABOUT DOMESTIC DISPUTE)

(BEST OF IMUS IN THE MORNING - ALDON SMITH ENTERS A REHAB FACILITY )

(BEST OF IMUS IN THE MORNING - CRUISE SHIP HAS AN EPIDEMIC) END
Index terms: Show
Record: 062003cb.220
Copyright: Content and Programming Copyright 2014 FOX News Channel ALL RIGHTS RESERVED. Transcription Copyright 2014 Voxant, Inc.,
(www.voxant.com) which takes sole responsibility for the accuracy of the transcription. ALL RIGHTS RESERVED. No license is granted to the user of
this material except for the user's personal or internal use and, in such case, only one copy may be printed, nor shall user use any material for
commercial purposes or in any fashion that may infringe upon FOX News Channel's and Voxant Inc.'s copyrights or other proprietary rights or interests in
the material. This is not a legal transcript for purposes of litigation.
